Citation Nr: 0531628	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  94-20 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than July 20, 
1993 for the award of service connection for unspecified 
pneumoconiosis.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected unspecified pneumoconiosis, residual of 
sarcoidosis, from July 20, 1993 to October 6, 1996.

3.  Entitlement to an increased evaluation for the service-
connected unspecified pneumoconiosis, residual of 
sarcoidosis, currently evaluated as 30 percent disabling, 
from October 7, 1996.

4.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected sarcoid arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from 1996 and 1997 rating decisions of the Seattle, 
Washington, Department of Veterans' Affairs (VA), Regional 
Office (RO).  In June 2000, the Board had remanded these 
issues for the issuance of a statement of the case, in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999) 
(other issues not related to this current appeal were denied 
by the Board).  In October 2000, the veteran had submitted a 
Motion for Reconsideration concerning the issues denied in 
June 2000; in November 2000, the Vice Chairman of the Board 
denied the motion.  In August 2002, the RO issued a rating 
action which awarded a 30 percent disability evaluation for 
the service-connected unspecified pneumoconiosis, effective 
October 7, 1996.  

In March 2003, the Board issued a decision which denied the 
issues noted on the title page of this decision.  It was 
found that the veteran had failed to submit timely 
substantive appeals as to these claims.

The veteran appealed the March 2003 Board decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  A Joint 
Motion for Remand was filed by the VA General Counsel and the 
appellant, which stated that a remand was required due to the 
Board's July 2000 remand order which had instructed the RO to 
take appropriate action in the case regarding the disability 
ratings and the effective date claim and to issue a statement 
of the case (SOC), which had not been complied with by the 
RO.  On remand, the RO issued an SOC as to the effective date 
matters, and a supplemental statement of the case (SSOC) as 
to the rating claims.  See Stegall v. West, 11 Vet. App. 268 
(1998).  In an Order dated in April 2004, the CAVC vacated 
the Board's decision and remanded the matter pursuant to the 
Joint Motion.  A copy of the CAVC's Order has been placed in 
the claims folder.

The veteran's appeal has been advanced on the Board's docket.

The issue of entitlement to an increased evaluation for the 
service-connected sarcoid arthritis of multiple joints is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed his claim for service connection for 
unspecified pneumoconiosis on July 23, 1993.

2.  Between July 20, 1993 and October 6, 1996, the veteran's 
service-connected unspecified pneumoconiosis, residuals of 
sarcoidosis, was manifested by some shortness of breath on 
exertion, with the lungs being clear to auscultation and 
percussion, no evidence of wheezing, rales or crackles, and 
pulmonary function tests (PFTs) which showed mild to moderate 
restrictive disease.

3.  From October 7, 1996, the veteran's service-connected 
unspecified pneumoconiosis, residuals of sarcoidosis, is 
manifested by mild to moderate restrictive lung disease by 
pulmonary function testing; shortness of breath on exertion; 
and improvement in left pleural effusion.
 




CONCLUSIONS OF LAW

1.  Under governing law, the effective date of the award of 
service connection for unspecified pneumoconiosis is July 23, 
1993.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 3.400(b)(2) (2005).

2.  Between July 20, 1993 and October 6, 1996, the criteria 
for an evaluation in excess of 10 percent for the service-
connected unspecified pneumoconiosis, residuals of 
sarcoidosis, were not met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
Diagnostic Code (DC) 6802 (1996).

3.  From October 7, 1996, the criteria for an evaluation in 
excess of 30 percent for the service-connected unspecified 
pneumoconiosis, residuals of sarcoidosis, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 3.655,  Part 4, Diagnostic Code 
(DC) 6802 (1996 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant' s representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant' s 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13. 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision in a claim for VA benefits.  

In the present case, the veteran filed substantially complete 
claims for increased evaluations and an earlier effective 
date in 1995.  Rating actions denied the claims in 1996 and 
1997.  In October 2001, the AOJ provided notice to the 
claimant of what information and evidence must be submitted 
to substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  In January 2005, the 
veteran was provided with another VCAA letter.  Again, he was 
told what was needed to substantiate his claims.  He was also 
told what evidence and information he should provide and what 
information and evidence VA would obtain in his behalf.  In 
March 2005, he was sent a SOC  which included the provisions 
of 38 C.F.R. § 3.159 (2005), the regulation that implemented 
the VCAA.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (see above).  The RO 
obtained and associated with the claims folder all treatment 
records referred to by the veteran.  In addition, attempts 
were made to examine the veteran; unfortunately, he failed to 
report for the scheduled VA examination.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  


Applicable laws and regulations

A.  Earlier effective date

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2005).  For claims of direct service connection, the 
effective date is the day following separation from service 
or the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (2005).


B.  Increased ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant' s condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The rating criteria for pulmonary disorders were amended 
effective October 7, 1996, during the pendency of this 
appeal.  The veteran was afforded notice of these changes in 
a March 2005 statement of the case (SOC).  Therefore, the 
Board may proceed with a decision on the merits of the claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Unde the old rating criteria, a 10 percent disability 
evaluation was warranted if there were symptoms with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
A 30 percent evaluation needed evidence of considerable 
pulmonary fibrosis with moderate dyspnea on slight exertion 
confirmed by pulmonary function tests.   A 60 percent 
evaluation requires severe manifestations, including 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests and marked impairment of health. Where 
symptoms are pronounced, with the extent of lesions 
comparable to far advanced pulmonary tuberculosis, or 
pulmonary function tests confirm a markedly severe degree of 
ventilatory deficit, and there is dyspnea at rest or other 
evidence of severe impairment productive of total incapacity, 
a 100 percent schedular disability rating is warranted. 
38 C.F.R. Part 4, DC 6802 (1996).

Under the revised rating criteria, a 30 percent disability 
evaluation is warranted for pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  A 60 percent evaluation 
requires pulmonary involvement requiring systemic, high dose 
(therapeutic) corticosteroids.  38 C.F.R. Part 4, DC 6846 
(2005).  The condition may also be rated as chronic 
bronchitis, pursuant to 38 C.F.R. Part 4, DC 6600 (2005).  A 
30 percent evaluation is justified when FEV-1 is 56 to 70 
percent of predicted, or FEV-1/FVC is of 56 to 70 percent of 
predicted, or the DLCO (SB) is 56-65 percent of predicted.  A 
60 percent evaluation requires FEV-1 of 40 to 50 percent of 
predicted, or FEV-1/FVC of 40 to 55 percent of predicted, or 
DLCO (SB) of 40 to 55 percent of predicted, with maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background and analysis

A. Earlier effective date

In the instant case, the veteran filed an original claim for 
service connection for acne in October 1967.  No mention was 
made of any lung condition related to sarcoidosis.  However, 
he was hospitalized on two occasions in 1968 with complaints 
of joint pain.  He was ultimately diagnosed with sarcoidosis.  
He denied having any pulmonary symptoms.  There was a third 
hospitalization in 1968 due to a possible lesion found by 
testing.  There were no pulmonary symptoms reported, but he 
was admitted as a precautionary measure due to the possible 
existence of tuberculosis.  As noted above, the claim that 
the veteran had filed in October 1967 had only requested 
service connection for acne (as well as a pension).  As a 
consequence, there was no determination made as to service 
connection for sarcoidosis.  

The veteran then filed his claim for service connection for 
unspecified pneumoconiosis due to sarcoidosis on July 20, 
1993.  The records developed between 1968 and 1993 provided 
little information about this condition.  Significantly, 
there was nothing in these records that could have been 
construed to have been an informal claim for service 
connection for sarcoidosis.  See 38 C.F.R. § 3.155(a) (2005).  
These did not contain any indication that the veteran had 
intended to seek disability compensation for a pulmonary 
disorder.  Therefore, these records cannot constitute an 
informal claim for service connection. See Dunson v. Brown, 4 
Vet. App. 327 (1993).

Clearly, the objective records indicate that the veteran had 
suffered from sarcoidosis prior to July 20, 1993.  However, 
he had not filed a claim for service connection for this 
disorder until July 1993.  The regulations noted above 
clearly stated that the effective date of an award of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2005).  In this case, the date of receipt of 
the claim is the later date.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than July 20, 1993 for the award of service 
connection for unspecified pneumoconiosis, residuals of 
sarcoidosis.  


B.  Increased evaluations for the service-connected 
unspecified pneumoconiosis

The relevant evidence of record included a May 2 to12, 1993 
VA hospital report.  This showed that the veteran's lungs 
were clear to auscultation and percussion  An X-ray showed no 
infiltrates and no pleural effusions.

VA examined the veteran in November 1995.  He stated that he 
would experience shortness of breath after walking 2 to 3 
blocks, as well as when he attempted to lie on his left side.  
A 1993 X-ray had shown hilar adenopathy.  The objective 
examination showed a respiratory rate of 14.  His lungs were 
clear throughout to auscultation and percussion.  There was 
no wheeze present, and there was no limitation of 
diaphragmatic function.  There were no rales or crackles.  
The assessment was history of sarcoidosis, diagnosis made by 
liver biopsy, with no significant evidence of pulmonary 
involvement.  The examiner further commented that the 
veteran's dyspnea did not appear to be related to his 
pulmonary condition.  Pulmonary function tests (PFTs) showed 
that FEV-1 was 63 percent of predicted; FEV-1/FVC was 111 
percent of predicted.  The assessment was of moderate 
restrictive deficit.

Another VA examination of the veteran was performed in May 
1996.  His lung fields were clear to auscultation and 
percussion, although forced expiration produced a moist, 
nonproductive cough.  The lung fields were full, but the 
diaphragm was noted to be elevated and the total lung volumes 
appeared to be decreased, which was related, in part, to 
exogenous obesity.  PFTs showed FEV-1 62 percent of predicted 
and FEV-1/FVC 111 percent of predicted.  The assessment was 
probable restrictive disease, in part due to exogenous 
obesity, and in part to sarcoidosis.  

The veteran was admitted to a VA facility between July and 
August 1998 for unrelated complaints.  The physical 
examination noted that his lungs were clear to auscultation 
and percussion.  A May 13, 1999 VA outpatient treatment note 
also found that his lungs were clear to auscultation and 
percussion.  

VA re-examined the veteran in June 2002, at which time he 
complained of shortness of breath.  The examiner noted that 
the records described restrictive lung disease.  He was not 
receiving any active treatment at the time of this 
examination.  He did not use inhalers; he had a constant 
cough throughout the interview.  He stated that he would 
occasionally cough so hard that he would feel faint and 
almost black-out.  He described shortness of breath after 
about 1/3 of a block and one flight of stairs.  His 
respirations were 24.  His lungs were symmetric with normal 
excursions and were clear to auscultation and percussion.  
The diagnosis was restrictive lung disease.

A June 3, 2003 PFT noted FEV-1 of 43.5 percent of predicted 
and a DCLO (SB) of 61.6 percent of predicted.  Spirometry 
showed that the FEV-1/FVC is reduced; the study was 
consistent with mild restrictive defect which accounted for 
his decrease in airflow.  

A February 2005 chest X-ray found a left lung base mass, 
which was stable to slightly decreased in size, which was 
consistent with rounded atelectasis.  There was no change in 
the adjacent left pleural thickening, with marked interval 
improvement of the left pleural effusion.  

A further VA examination was requested.  However, the veteran 
failed to report for this scheduled examination.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent between July 20, 
1993 and October 6, 1996 for the veteran's service-connected 
unspecified pneumoconiosis  is not warranted.  The evidence 
does not show that the veteran suffered from considerable 
pulmonary fibrosis with moderate dyspnea upon slight 
exertion.  Rather, the objective evidence demonstrated that  
his lung fields were clear to auscultation and percussion. 
Chest  X-rays showed no evidence of infiltrates or pleural 
effusion.  While he did have some dyspnea on exertion, it was 
noted to be related, in part, to his exogenous obesity.  In 
addition, his PFTs did not show any more than mild 
restrictive disease, thus not confirming the presence of 
moderate dyspnea on slight exertion.  Therefore, it is found 
that the 10 percent assigned during this period of time for 
the service-connected unspecified pneumoconiosis is adequate 
to compensate the veteran for the degree of disability shown.

It is further found that an evaluation in excess of 30 
percent from October 7, 1996 is not justified under either 
the old or new rating criteria.  The evidence developed after 
October 7, 1996 does not show that the veteran suffers from 
severe manifestations, including extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests and marked 
impairment of health, which would justify a 60 percent 
disability evaluation under the older rating criteria.  
Rather, the veteran's lungs are clear to auscultation and 
percussion, and the PFTs did not confirm the existence of 
severe dyspnea as would be shown by a corresponding 
ventilatory defect on PFTs.  Nor is there any indication that 
his lung condition has resulted in marked impairment in his 
state of health.  There is also no suggestion that an 
increased evaluation is warranted under the new rating 
criteria, effective October 7, 1996.  His condition does not 
require systemic, high dose (therapeutic) corticosteroids for 
control of his symptoms.  In fact, the June 2002 VA 
examination noted that he was not receiving active treatment 
for his condition.  Furthermore, the PFTs do not show a 
degree of ventilatory defect that would warrant the 
assignment of a 60 percent disability evaluation.  Therefore, 
because the disability evaluation assigned adequately 
compensates the veteran for his current degree of disability, 
it is found that an evaluation in excess of 30 percent is not 
justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected lung disorder 
between July 20, 1003 and October 6, 1996, or in excess of 30 
percent from October 7, 1996.

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2004), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.




ORDER

An effective date earlier than July 20, 1993 for the award of 
service connection for unspecified pneumoconiosis is denied.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected unspecified pneumoconiosis, residual of 
sarcoidosis, from July 20, 1993 to October 6, 1996 is denied.

Entitlement to an increased evaluation for the service-
connected unspecified pneumoconiosis, residual of 
sarcoidosis, currently evaluated as 30 percent disabling, 
from October 7, 1996 is denied.



REMAND

The veteran has requested that he be assigned an increased 
disability evaluation for his service-connected sarcoid 
arthritis of multiple joints, which is rated as 20 percent 
disabling.  This condition was last examined by VA in June 
2002.  While the examination provided ranges of motion for 
his various joints, it did not indicate whether or not the 
sarcoid arthritis has resulted in a symptom combination 
productive of definite impairment of health supported by 
examination findings.  Nor did it indicate whether or not the 
veteran suffers from incapacitating exacerbations that 
occurred three or more times per year.  While the veteran 
failed to report to a VA examination scheduled in February 
2005, the Board finds that another VA examination is needed 
and that the veteran should be given another opportunity to 
report.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine whether the veteran suffers 
from a symptom combination productive of 
definite impairment of health supported 
by objective examination findings or from 
incapacitating exacerbations that occur 
three or more times per year. The 
examiner must indicate in the examination 
report that the entire claims folder has 
been reviewed prior to the examination.  
The veteran must be informed of the 
consequences of failing to report to the 
examination, to include the potential 
denial of his claim.  See 38 C.F.R. 
§ 3.655 (2005).  The examiner must 
provide a complete rationale for any 
opinion expressed.

2.  Once the above-requested development 
has been completed, the claim must be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


